DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 27NOV2021, with respect to 35 US 112(b) Rejections of Claims 9, 16-17 have been fully considered and are persuasive.  The 35 US 112(b) Rejections of Claims 9, 16-17 have been withdrawn. 
Applicant's arguments, filed 27NOV2021, with respect to 35 USC 103 Rejection of Claims 1-20 have been fully considered but they are not persuasive. 
Regarding Claim 1, Examiner thanks the Applicant for his arguments to the Rejections based upon prior art Witko, et alia (US 2018/0126386), hereinafter Witko, in view of Eicher, et alia (US 2015/0157167), hereinafter Eicher, Franchet (WO2004037057), hereinafter Franchet, and Dukat (US 9,757,733), hereinafter Dukat.  Applicant argues that the prior art Eicher, teaching a motor-driven grinding device is not analogous to the claimed invention.   Examiner respectfully disagrees and notes that Eicher is relied upon to teach bearings in a grinding device, and as such, the art is analogous because a bearing, supporting a rotating element, is a bearing, irrespective of where the bearing is employed.  Examiner further notes that Applicant makes no specific argument which would clearly differentiate a grinding device being driven by a motor from one operated by hand, and asserts that both grinding devices are in fact members of the same art and therefore analogous to each other. 

Regarding the amendments to Claims 1, 9, 16-17, Examiner notes the 35 USC 103 Rejections are explained below. 
Examiner notes that no specific arguments against 35 USC 103 Rejection of Claims 2-20 were made. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9, 13-15 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Witko, et alia (US 2018/0126386), hereinafter Witko, in view of Eicher, et alia (US 2015/0157167), hereinafter Eicher, in view of Sahli, et alia (US . 
Regarding Claim 1, Witko discloses a grinder (100), comprising: 
a base (20) having a first plurality of grinding teeth (24) & (26) for grinding a fibrous substance (Para [0002], Ln 2), and 
a grinding cap (10) comprising a second plurality of grinding teeth (12) & (13) for grinding the fibrous substance, the grinding cap being adapted to contact the base so that the grinding cap can be rotated relative to the base (Para [0035], Ln 2-3). 
Witko further discloses a single bearing (8) (Para [0035, Ln 6-7) and additionally discloses the purpose of the bearing is to reduce the fiction between the base and grinding cap (Para [0033], Ln 6-9). 
Witko is silent to upper/lower bearing tracks, a plurality of bearing elements, the bearing element material and lubricant, and wherein the lower bearing track, the plurality of bearing elements, and the upper bearing track reduce friction between the grinding cap and the base. 
Eicher teaches a grinder (Para [0029], Ln 2). Eicher further teaches a lower bearing track (23) (Para [0033], Ln 4-5; as illustrated in at least Fig 3) encircling the first plurality of grinding teeth (7) (Para [0033], Ln 5; Fig 1); a plurality of bearing elements disposed in the lower bearing track (Para [0033], Ln 4-5; as illustrated in at least Fig 3); an upper bearing track (19) (Para [0033], Ln 1-3 & 13; Fig 4) in rotational contact with the plurality of bearing elements (as illustrated in at least Fig 3); the grinding cap (19) 
(as illustrated in at least Fig 3) being adapted to contact the upper bearing track so that the grinding cap can be rotated relative to the base (Para [0033], Ln 2-5). 

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grinder as disclosed by Witko, to include the lower bearing track, the plurality of bearing elements disposed in the lower bearing track and the upper bearing track in rotational contact with the plurality of bearing elements, the grinding cap being adapted to contact the upper bearing track so that the grinding cap can be rotated relative to the base, as taught by Eicher, in order to reduce friction between the base and grinding cap, resulting in reduction of wear and ease of operation. 
Examiner further notes that Eicher teaches a ceramic bearing element (19) (Para [0032], Ln 10-12 the grinding ring mount has been interpreted as a bearing since it is illustrated and disclosed to be an element which supports at least one other, as illustrated in at least Fig 4).  Examiner further notes that the use of ceramic materials is known in the food grinder art, as evidence by Sahli (Para [0178], Ln 1-3), and the use of polymer materials for bearings (78) (Para [0085], Ln 10, 13, 15-18) & (104) (Para [0089], Ln 6-8). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grinder as disclosed by 
Examiner further notes that combined Witko/Eicher/Sahli/Moneta is silent to any bearing lubricant, which Examiner has interpreted to mean that none is present. 
Regarding Claim 2, combined Witko/Eicher/Sahli/Moneta teaches all elements of the claimed invention as stated above. Witko is silent to an inner bearing seal. Eicher teaches an inner bearing seal (25) (Para [0033], Ln 11-12) proximal to the upper bearing track (as illustrated in Fig 3) and adapted to reduce contact between the fibrous substance and the plurality of bearing elements. Examiner notes that although Eicher is not explicit to the inner bearing seal reducing contact between the fibrous substance and the plurality of bearing elements, such seals in the positions taught by Eicher are known to function for that purpose, as evidenced by Sahli, et alia (US 2016/0045071 ), hereinafter Sahli, (21) (Para [0128], Ln 8-11; Fig 5) & (35) (Para [0128], Ln 23-26; Fig 5). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Witko/Eicher/Sahli/Moneta to include the inner bearing seal, as taught by Eicher, to reduce contact between the fibrous substance and the plurality of bearing elements, and thus improve the longevity and operation of the grinder. 
Regarding Claim 3, combined Witko/Eicher/Sahli/Moneta teaches all elements of the claimed invention as stated above. Witko is silent to an inner bearing seal. Eicher teaches an outer bearing seal (24) (Para [0033], Ln 9-11) proximal to the upper bearing 
Examiner notes that although Eicher is not explicit to the outer bearing seal reducing contact between the fibrous substance and the plurality of bearing elements, such seals in the positions taught by Eicher are known to function for that purpose, as evidenced by Sahli, et alia (US 2016/0045071 ), hereinafter Sahli, (21) (Para [0128], Ln 8-11; Fig 5) & (35) (Para [0128], Ln 23-26; Fig 5).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Witko/Eicher/Sahli/Moneta to include the outer bearing seal, as taught by Eicher, to reduce contact between the fibrous substance and the plurality of bearing elements, and thus improve the longevity and operation of the grinder. 
Regarding Claim 4, combined Witko/Eicher/Sahli/Moneta teaches all elements of the claimed invention as stated above. Witko is silent to an inner bearing seal. Eicher teaches the plurality of bearing elements comprises ball bearings (Para [0033], Ln 4). 
Regarding Claim 6, combined Witko/Eicher/Sahli/Moneta teaches all elements of the claimed invention as stated above. Witko further discloses at least one magnet (6) (Para [0036], Ln 2) disposed between the base and the grinding cap (Fig 2), the magnet adapted to connect the grinding cap to the base when the grinder is not in use (Para (0036], Ln 10-13). 
Regarding Claim 7, combined Witko/Eicher/Sahli/Moneta teaches all elements of the claimed invention as stated above. Witko further discloses a first container (30) adapted to attach to the base opposite the grinding cap (Para [0037], Ln 1-2). 
Claim 8, combined Witko/Eicher/Sahli/Moneta teaches all elements of the claimed invention as stated above. Witko further discloses the base comprises a plurality of base openings (22) (Para [0041], Ln 5-7; Fig 4) adapted to allow the fibrous substance to pass through the base to the first container as the fibrous substance is ground (Para [0041], Ln 5-7). 
Regarding Claim 9, combined Witko/Eicher/Sahli/Moneta teaches all elements of the claimed invention as stated above. Witko further discloses the first container is adapted to attach to the base with at least one first connection mechanism comprising a container magnet (7) (Para [0037], Ln 16-20). 
Regarding Claim 13, combined Witko/Eicher/Sahli/Moneta teaches all elements of the claimed invention as stated above. Witko further discloses the at least one first connection mechanism comprises a plurality of container magnets (7) (Para [0037], Ln 16). 
Regarding Claim 14, combined Witko/Eicher/Sahli/Moneta teaches all elements of the claimed invention as stated above. Witko further discloses a second container (40) adapted to attach to the first container opposite the base (Para [0038], Ln 1-3; Fig 2). 
Regarding Claim 15, combined Witko/Eicher/Sahli/Moneta teaches all elements of the claimed invention as stated above. Witko further discloses a mesh screen (5) (Para [0037], Ln 2-3; Fig 2) disposed between the first container and the second container.
Regarding Claim 18, combined Witko/Eicher/Sahli/Moneta teaches all elements of the claimed invention as stated above. Witko further discloses the grinder comprising . 
Claims 5, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over combined Witko/Eicher/Sahli/Moneta and in view of Franchet (WO2004037057), hereinafter Franchet 
(Examiner notes the references to Franchet pertain to the provided translation). 
Regarding Claim 5, combined Witko/Eicher/Sahli/Moneta teaches all elements of the claimed invention as stated above. Combined Witko/Eicher/Sahli/Moneta is silent to lock structures. 
Franchet teaches a grinder (Ln 14). Franchet further teaches the upper bearing 
track (22) (Ln 42) comprises an upper lock structure (220) (Ln 27-30 & 104-105) (Fig 2); 
and the lower bearing track (21) comprises a lower lock structure (210) (Fig 2); 
wherein the upper lock structure engages the lower lock structure to keep the upper bearing track in rotational contact with the plurality of bearing elements (Examiner notes the bearing elements [212] & [213], of element [21] and [225] & [226], of element [22], only provide bearing contact when axially aligned as illustrated in Fig 3) disposed in the lower bearing track (Ln 91-92) (Fig 1). Franchet further teaches one advantage of the locking feature is to provide for axial adjustment of the grinding components. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Witko/Eicher/Sahli/Moneta to include the upper bearing track comprising the upper lock structure and the lower bearing track comprising the lower lock structure, wherein the 
Regarding Claim 9, alternate interpretation, combined Witko/Eicher/Sahli/Moneta teaches all elements of the claimed invention as stated above. Combined Witko/Eicher/Sahli/Moneta is silent to the container is adapted to attach to the base with at least one connection mechanism chosen from a locking flange, a groove to receive a locking flange, and a threaded interface, and combinations thereof (Para [0037], Ln 16-20). 
Franchet teaches the first container is adapted to attach to the base with at least one connection mechanism chosen from a locking flange (211 ), a groove (210) to receive a locking flange, and combinations thereof (Fig.s 1 & 2). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Witko/Eicher/Sahli/Moneta to include the locking flange and the groove to receive the locking flange, as taught by Franchet, to provide for axial adjustment of the grinding components. 
Regarding Claim 10, combined Witko/Eicher/Sahli/Moneta/Franchet teaches all elements of the claimed invention as stated above. Franchet further teaches the locking flange comprises a rotational stop (211) (Fig.s 1 & 2). 
Regarding Claim 11, combined Witko/Eicher/Sahli/Moneta/Franchet teaches all elements of the claimed invention as stated above. Franchet further teaches the at least one first connection mechanism comprises a plurality of locking flanges (Fig 2). 
Claim 12, combined Witko/Eicher/Sahli/Moneta/Franchet teaches all elements of the claimed invention as stated above. Franchet further teaches the plurality of locking flanges comprises at least one rotational stop (211) (Fig.s 1 & 2). 
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over combined Witko/Eicher/Sahli/Moneta and in view of Dukat (US 9,757,733), hereinafter Dukat. 
Regarding Claim 16, combined Witko/Eicher/Sahli/Moneta teaches all elements of the claimed invention as stated above. Witko discloses the second container is adapted to attach to the first container with at least one second connection mechanism comprises a container magnet (7) (Fig 2). Combined Witko/Eicher is silent to the second container is adapted to attach to the first container with a threaded interface. 
Dukat teaches a grinder (Col 1, Ln 56). Dukat further teaches a first (8) and second container (10), connected to the base (6) (Fig.s 3NB). Dukat further teaches the second container is adapted to attach to the first container (Col 16, Ln 14-15) with a threaded interface (48) (Col 16, Ln 18-21 ). Dukat further teaches this method of attaching the first and second containers allows for a quicker separation or coupling of the two elements (Col 16, Ln 29-33). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Witko/Eicher/Sahli/Moneta to include adaptation of the second container to attach to the first container with a threaded interface, as taught by Dukat, to allow for a quicker separation or coupling of the two elements. 
Claim 17, combined Witko/Eicher/Sahli/Moneta/Dukat teaches all elements of the claimed invention as stated above. Witko/Eicher/Sahli/Moneta/Dukat further teaches the at least one second connection mechanism comprises a threaded interface (48) (Col 16, Ln 14-15). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ruzycky (US 7,886,999), hereinafter Ruzycky.  Ruzycky teaches a device and a method for grinding food items. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached at (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725